 1
                                                                  THE HON. THOMAS S. ZILLY
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON

 8   T.R., by and through his guardian and next friend,
     R.R.; S.P., by and through her mother and next
 9   friend, D.H.; C.A., by and through her mother and      No. C09-1677-TSZ
     next friend, A.A.; T.F., by and through her father
10   and next friend, D.F.; P.S., by and through his
     mother and next friend, W.S.; T.V., by and
11   through his guardian and next friend. C.D.; E.H.
     by and through his mother and next friend, C.H.;       ORDER REGARDING PAYMENT OF
12   E.D., by and through his mother and next friend,       ATTORNEYS’ FEES AND COSTS
     A.D.; and L.F.S., by and through his mother and        FOR JULY 2018 THROUGH JUNE
13   next friend, B.S.,                                     2019

14                         Plaintiffs,

15   v.

16
     CHERYL STRANGE, not individually, but solely
17   in her official capacity as Secretary of the
     Washington State Department of Social and
18   Health Services; and SUE BIRCH, not
     individually, but solely in her official capacity as
19   the Director of the Washington State Health Care
     Authority,
20                          Defendants.

21          Pursuant to 42 U.S.C. §§ 1988 and 12205, the parties’ Stipulation Regarding Payment of

22   Attorneys’ Fees and Costs from July 2018 through June 2019, docket no. 180, Defendants shall

23

     ORDER RE PAYMENT OF ATTORNEYS’ FEES - 1                                 Disability Rights Washington
     C09-1677 TSZ                                                        315 5 th Avenue South, Suite 850
                                                                             Seattle, Washington 98104
                                                                    (206) 324-1521  Fax: (206) 957-0729
 1   pay $310,000.00 to Plaintiffs’ counsel. Defendants have 15 days from the entry of this Order to

 2   make the payment.

 3          IT IS SO ORDERED.

 4          Dated this 11th day of September, 2019.

 5

 6
                                                        A
                                                        Thomas S. Zilly
                                                        United States District Judge
 7

 8
     Presented by:
 9    /s/Susan Kas                                    /s/Leecia Welch
      Susan Kas, WSBA #36592                          Leecia Welch, WSBA #26590
10    David Carlson, WSBA #35767                      lwelch@youthlaw.org
      susank@dr-wa.org                                NATIONAL CENTER FOR YOUTH
11    davidc@dr-wa.org                                LAW
      DISABILITY RIGHTS WASHINGTON                    405 14th Street, 15th Floor
12    315 5th Avenue South, Suite 850                 Oakland, CA 94612
      Seattle, WA 98104                               Telephone: (510) 835-8098
13    Telephone: (206) 324-1521                       Facsimile: (510) 835-8099
      Facsimile: (206) 957-0729
14

15    /s/Patrick Gardner                               /s/Kimberly Lewis
      Patrick Gardner, CB #208119                      Kimberly Lewis, CB #144879
16    pgardner@adolescentmentalhealth.org              lewis@healthlaw.org
      GARDNER LAW, ADOLESCENT                          NATIONAL HEALTH LAW PROGRAM
17    MENTAL HEALTH                                    3701 Wilshire Blvd., Suite 750
      115 Haight Street                                Los Angeles, CA 90010
18    Menlo Park, CA 94025                             Telephone: (310) 204-6010
      Telephone: (650) 993-9394                        Facsimile: (213) 368-0774
19

20
      ATTORNEYS FOR PLAINTIFFS
21

22

23

     ORDER RE PAYMENT OF ATTORNEYS’ FEES - 2                                  Disability Rights Washington
     C09-1677 TSZ                                                         315 5 th Avenue South, Suite 850
                                                                              Seattle, Washington 98104
                                                                     (206) 324-1521  Fax: (206) 957-0729
